       Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 1 of 8




                          FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
                               UNDER THE CtVrL RTGHTS ACT, 42 U.S.C. 51983


                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF LOUISIANA



                                                   L                           ct\/!L   AcIoN
     nt the name
prisoner number  the plaintiff in this action
                                                                               No 2r-70                                 4
                     versus                                                    sEcroN
jD\!r)                I      Dqfo"deB's          slFfice                                    sEcT,T NIAG]
     ,tt\q-\'u\Sn       Bnln14
                                      \^J
     lr\ru         I \ ",4        R


     t,r,vknr      nN     DocloR

           name                                      IS
action.
DO NOT WRITE etaI.


                                                       COMPI.AINT


t.            Previous Lawsuits

              A.     Have you begun other lawsuits in state or federal court dealing with the same facts involved
                     in this-action qr qtherwise relating to your imprisonment?
                     Yes(     ) NoA(




                                                                                          TENDERED FOR FILING
                                                                                                                "6>

                                                                                                APR 0   r 202t
                                                                                           U.S. DISTRICTCOURT
                                                                                         Eastem Distrlct of Loulslana
                                                                                                Deputy Clerk
Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 2 of 8




  B     lf your answer to A is "yes", describe the lawsuit in the space below. (lf there is more than
        one lawsuit, describe the additional lawsuits on another piece of paper, using the same
        outline.)

        1.          Parties to the previous lawsuit

                    Plaintiffs




                    Defendants


        2.          Court (lf federal court, name of the district court; if state court, name the parish.)

        3           Docket Number

        4           Name of judge to whom case was assigned



        5.          Disposition (For example: Was this case dismissed? Was it appealed? ls it still
                    pending?)



        6           Approximate date of filing lawsuit

        7           Approximate date of disposition

  c.    Have you had any pr               filed federal lawsuits or appeals, whether or not related to the
        issues raised in this                 which have been dismissed as frivolous, malicious, or for
        fail  to                   for        relief can be granted by any federal court?
        Yes

        lf your                   ', list the civil action numbers and the disposition of each case. You
        also must identify                                                 the action was brought.
                                                                 D(


  PI-ACE OF PRESENT         CONFTNEMENT:JT,T+^rnnarrrV                Fn*-rsH Jqi         I
                                                                  I
  A.    ls there a prisoner grievance
                            -         procedure in this institution?
        YesMNo(              )
  B.    Did you present the facts relating to this complaint in the prisoner grievance procedure? Yes
        0{   r'lo 1 1

  C.    lf your answer is "yes',

        1           Attach a copy of all administrative complaints you have filed regarding the claims
                    raised in this lawsuit and copies of all prison responses. lf copies are not available,
                    list the number assigned to the complaint(s) and approximate date it was presented
                    to the prison

                                                  2
       Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 3 of 8




                                               126^rrd
                   2.           As to each grievance compliant provided o r listed above, have you exhausted or
                                completed all steps in the procedure, includ ing appeals?
                                               V€-\
           D.      lf your answer is NO, ex/laiE why you have not done so

                                                 QqQnl   d
lll.   Parties

           (ln item A below, complete the following information. Do the same for additional plaintiffs, if any.)
           A.      Full Name of Plaintiff
                   (rlrlt   - mtoote -   Imd   A"&ra^t iD.^v              LJCzn-\
                   Prisoner Number
                                                * s3rilz,
                   Address                                                                  t^     7o
                   Date of Birth                         7-tN -l
                   Date of Arrest                       IJ- lb -JoJo
                   Date of Conviction                          NsN€




                                                           3
      Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 4 of 8



lll. A (continued) - ADDITIONAL         PLAINTIFFS       ln                                    \1,                   t,c \efenluz'5   fficc
(Complete the information below for each additional plaintiff. Each additional plaintiff must read plaintiffs' declaration
below and personally sign.)

Plaintifls Declaration
1)       I declare under penalty of perjury that all facts represented in this complaint and any attachments hereto are
         true and correct.

2)       I understand that if I am released or transferred, it is my responsibility to keep the Court informed of my
         whereabouts and failure to do so may result in this action being dismissed with prejudice.

3)       I understand that I am prohibited ftom bringing a civil action in forma pauperis if I have brought three or more
         civil actions in a court of the United States while incarcerated or detained in any facility that were dismissed
         on the grounds that they were frivolous, malicious, or failed to state a claim upon which relief may be
         granted, unless I am under imminent danger of serious physical injury.

4)       I understand that even if I am allowed to proceed in forma pauperis, I am responsible for paying the entire
         $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my inmate account by
         my custodian in installment payments as prescribed by law.

                    Full Name of Plaintiff
                    (Flrst - Middle - I rcrl

                    Prisoner Number
                    Address
                    Date of Birth
                    Date of Arrest
                    Date of Conviction



                    Full Name of Plaintiff
                    (Flrst - Mlddle -

                    Prisoner Number
                    Address
                    Date of Birth
                    Date of Arrest
                    Date of Conviction
                    Signature


                    Full Name of Plaintiff
                    (First - Middle -   I rcrl


                    Prisoner Number


                    Date of Birth
                    Date of Arrest


                    Signature




                                                                         s?tu .{+t''[
               b CTI-treS r^.S Ofl^eq^.1',Se
                I
      Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 5 of 8




IMPORTANT: ln the space provided below, place the full name of each defendant named in the caption, his
or her official position, place of employment, and service address. lf you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, if necessary. The parties listed below must be exactly the same as those listed in your caption.


        B.      Defendant Ae[fSt Bwat<           is emptoyed
                                                             ". D"btk Oelenfu
                                         at JJ.d                      P  aQca
               Address for service rroJ
                                        ^/oeT\\
                                                Iel€r:"v fue- 6y\ q1lor',s1 7c'l33
               Defendant L,\i+n/
        C.
                                                  at         ". P*bttc &{^da^
                             servrce:                        Szr^ p

        D       Defendant    JtXn' Li cdrueA                  is employed   as   Cl.\eF puglh
                    DpQnd'+ q                    at
                Address for service:


        E       Defendant           s"w DocloR                IS      loyed as

                    ress
                                        UeoZIc-' w^?e                 tr" cqvt         v rA 7ot/))
        F.      Defendant                                                   AS        f.
                                                 at
                Address for service:


 6{             Defendant



                                                       3oo
                                                             0
                                                              is            as



                                                                               rl po
                                                                                                        u
                                                                   .s li&.\), tA 7d156




lV.     Statement of Claim

        (State here as briefly as possible the facts of your case. Describe how each defendant is involved.
        lnclude also the ndmes of other persons involved, dates, and places. Do not give any legal
        arquments or cite any cases or statutes. lf you intend to allege a number of related claims, number
        an-d set forth each cllim in a separate paragraph. Use as niuch space as you need. Attach extra
        sheet if necessary   )           _Sq           .^++..Jn.._U




                                                       4
      Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 6 of 8




V.        Relief

                                                                        Make no legalarguments. Cite no cases
          or
                               x-%q                              \




Vl.   Plaintiffs Declaration

1)        I declare under penalty of peflury that all facts represented in this complaint and any attachments
          hereto are true and correct.

2)        I understand that if I am released or transferred, !t is my responsibility to keep the Court informed of
          my whereabouts and failure to do so may result in this action being dismissed with prejudice.

3)        I understand that I am prohibited from bringing a civil action in forma pauperis if I have brought three
          or more civil actions in a court of the United States while incarcerated or detained in any facility that
          were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
          which relief may be granted, unless I am under imminent danger of serious physical injury.

4)        I understand that even if I am allowed to proceed in forma pauperis, I am responsible for paying the
          entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
          inmate account by my custodian in installment payments as prescribed by law.



          Signed this
                         a3            day of
                                                     /tAtecfl                                    20   ll


                                                                                nature


1012015


                                                         5
Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 7 of 8


                                                              *       +
                                                                  lz
                                                                      U
           I
                                                                      u
                                                                  E

                                                                  4
                                                                  *
                                                                           )
                                                        lr*       I
                                                                           N
                                                                           ul
                          f                                                A
                                                                           C'l      k
                                                                           I{\      $
                                                                                    o
                                                                                   q\J
                                                                           I

                                                                               o

                                     O
                                                                          \J t
                                         m
                                         Z       r.{                      CS \
                                                 N
                                         lrJ
                                                 o
                                                 N                                 dL\)
                                                                                   J                 ;=_J
                                     d
                                     o
                                                 M,

                                                 E
                                                                          J        U                 a -.3.U
                                                                                                    a<
                                                                                                         :=<
                                     IJJ
                                     d-
                                                 D
                                                 m                                                       ?
                                    ..*:
                                                                                                                      t
                                    (:     ll
                                     ',,':,.j



                              ,1i

                              f.
                                                                                                          .r.,
                                                                                                          iT
                                                                                               U)         11..
                                                                                                          ,
                                                                                               -{         rIi
                                                                                                          irj
                                                                                              $^=         irj
                                                                                                              I
                                                                                           o=:>()        fl
                                                                                           =m            .'{-
                                                                                           -o-o,t        tl
                                                                                          Eg
                                                                                          U'rn.
                                                                                                         r'..

                                                                                          EO
                                                                                          q.
                                                                                          F




                                                       .1
                                                       .\r)
                           .D
                                                $a
                                                    >o
I                                   rY1
                                   \J           r<3
                                                       N
                                                       d
                                                +
                                                x f      I
                                                                                                              P:
                                                                                                                  l


                         "F
                        tq
                         QJ tr.

                         /V\ c
                                                C)
                                                        zB
                                                       -1
                                                        5
                       <tF d.                          ^o
Case 2:21-cv-00704-GGG-DMD Document 1 Filed 04/01/21 Page 8 of 8




                                                             o
                                                             o
                                                             N
                                                             o
                                                             G
                                                             o
                                                             =
                                                             @




                                                                 €
                                                                 E
                                                                 s
                                                                 =
                                                                 =
                                                                 E
                                                                 5
                                                                 =\
                                                                 o
                                                                 Q1,       I
                                                                 si
                                                                 q




                                                                 =
                                                                 a
                                                                     E
                                                                     E
                                                                     =
                                                                     q
                                                                     6


                                                                     E

                                                                      H
                                                                      o
                                                                      sE
                                        z-

                             z'
                             afj

                        f               It
                       1     is$i.
                       5t'
                        rl
                               iy'
                                it.
                              I+

                             .. .-;,.:
                              :

                                   f,

                   I
                    r                                     q   ,, L
                                                              a=E
                                                                   o


                                        | *:r
                                          !i I.,
                                           4E
                                          f}

                                         %_
